DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on January 18, 2022.  Claims 1 and 3 are amended.  Claims 2, 9, and 10 are cancelled.  Claims 1 and 3-8 are pending.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 3-8 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for a lens unit, comprising: a first side face part which is extended from an outer edge of a first face that is an object side face of the first lens toward an image side; a second side face part which is extended from an object side toward the image side on the image side with respect to the first side face part and an outer side in a radial direction with respect to the first side face part; and a third side face part which connects an image side end part of the first side face part with an object side end part of the second side face part, the third side face part being formed to be an inclined face which is obliquely inclined with respect to the optical axis; and a caulked part which covers the third side face part of the first lens from the object side at an object side end part of the first lens holding tube part; and wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852